IN THE SUPREME COURT OF MISSISSIPPI


                                       NO. 95-CT-01038-SCT




FREDERICK JONES A/K/A Appellant

FRED ARTHUR JONES


v.


STATE OF MISSISSIPPI Appellee


                                                ORDER

This matter is before the Court on the Petition for Writ of Certiorari filed by David L. Walker on
behalf of Frederick Jones. The Court finds that M.R.A.P. 17(b) states in pertinent part:

     The petition for writ of certiorari . . . must briefly and succinctly state the precise basis on which
     the party seeks review by the Supreme Court . . . . No citation to authority or argument may be
     incorporated into the petition by reference to another document.

In reviewing the petition sub judice, the Court finds that it is unable to determine what issues are
presented for certiorari review. The petition filed in this matter presents no issues and does not
comply with Rule 17(b) and should be denied.

The Court further finds that a regular practice has grown up among some counsel to file pro forma
petitions for certiorari on a routine basis. These petitions generally assert no issues, but make general
statements, as does the petition sub judice, that the petition involves issues of general interest to the
criminal defense bar and the state prosecutors. The practice of filing a meaningless petition which
expends the time and opportunity allowed for the client to seek second tier review cannot be
reconciled with the rights of the petitioner nor the integrity of the judicial system.

IT IS THEREFORE ORDERED that the Petition for Writ of Certiorari be, and hereby is, denied.

IT IS FURTHER ORDERED that petitions for writ of certiorari filed by the Hon. David L. Walker
following entry of this order conform to M.R.A.P. 17(b).

SO ORDERED, this, the day of October, 1997.
                                                      DAN LEE, CHIEF JUSTICE

                                                              FOR THE COURT




TO DENY CERTIORARI: ALL JUSTICES


CONCURRING IN THIS ORDER: LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN,
BANKS, ROBERTS, SMITH AND MILLS, JJ.

NOT CONCURRING IN THIS ORDER: McRAE, J.